 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTriple A Machine Shop, Inc. and International Broth-erhood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers and Helpers of America, Local No.6, AFL-CIO and Michael Jones and NathanielRichards. Cases 20-CA-13718 and 20-CA-13733-September 21, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on March 10, 1978, by theInternational Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers ofAmerica, Local No. 6, AFL-CIO, and upon a chargefiled on March 17, 1978, by Michael Jones and Na-thaniel Richards, Individuals, the General Counsel ofthe National Labor Relations Board, herein calledthe Board, by the Regional Director for Region 20,issued a consolidated complaint on November 29,1978, alleging that Triple A Machine Shop, Inc.,herein called Respondent, violated Section 8(a)(1)and (3) of the National Labor Relations Act, asamended, by discriminatorily discharging MichaelJones, Daniel Nelson, and Nathaniel Richards. Cop-ies of the charge, consolidated complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.On December 7, 1978, Respondent filed its answer,admitting in part and denying in part the allegationsof the complaint, and submitting separate and affir-mative defenses, asserting, inter alia, that the com-plaint fails to state a claim upon which relief may begranted and that there are no factual issues in dis-pute.On February 8, 1979, Respondent filed directlywith the Board a Motion for Summary Judgment anda memorandum of points and authorities in supportthereof, with appendixes attached, on the ground thatthe allegations in the complaint have already beendetermined in an arbitration proceeding. Respondent,therefore, requests that summary judgment be en-tered in its favor.' On February 9, 1979, ChargingParty International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Helpersof America, Local No. 6, AFL-CIO, filed a responseto Respondent's Motion for Summary Judgment alsourging that the Board defer to the arbitration deci-sion.On February 14, 1979, the Board issued an ordertransferring the proceeding to itself and a Notice ToI Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the briefs adequately present the issues andthe positions of the panies.Show Cause why the motion should not be granted.On February 26, 1979, both the General Counsel andcounsel for Charging Parties Jones and Richards filedoppositions to the motion, and on March 8, 1979,Respondent replied thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentOn March 10, 1978, Michael Jones and NathanielRichards each received a letter from Respondentwhich stated that they were being discharged for "at-tempting and threatening to inflict death and physicalinjury upon a fellow employee of Triple 'A' MachineShop as well as for attempting and threatening to in-flict damage on a company vehicle." Also on March10, 1978, Daniel Nelson received a letter from Re-spondent which stated that he was being dischargedfor "attempting and threatening to inflict death andphysical injury upon a fellow employee." All of thealleged incidents took place in the context of a strikeand picketing activity at Respondent's premises andJones, Richards, and Nelson were striking employeesof Respondent.Pursuant to the contract grievance and arbitrationprocedures, grievances were filed over all three dis-charges. Unfair labor practice charges were also filedwith the Board alleging that the discharges violatedSection 8(a)(1) and (3) of the Act. An arbitrationhearing was held on June 15, 1978, and thereafter, onAugust 16 in the Nelson case, and on August 17 inthe Jones and Richards case, the arbitrator renderedhis awards. In brief, the arbitrator found that: (1)Jones and Richards were discharged in accordancewith the letters sent them by Respondent; (2) Jones,Richards, and Nelson were not entitled to compensa-tion for time lost; (3) Jones and Richards should behired as "new hires" and Nelson's discharge reducedto a suspension; and (4) the three employees shouldbe subject to dismissal if they engaged in on-the-jobconversations about the events that gave rise to thearbitration proceeding.Thereafter, by letters to the parties dated October19 and November 3, the arbitrator deleted from hisawards the restriction concerning on-the-job conver-sations. On November 29, 1978, the General Counselissued the instant consolidated complaint. On Decem-ber 8, 1978, the arbitrator wrote to the Board's Re-gional Office in San Francisco stating, inter alia, thatthe penalty imposed by the Employer was too severeand that the "notification of discharge in no way was245 NLRB No. 24136 TRIPLE A MACHINE SHOP. INC.based on any alleged Union activity by any of thegrievants; to the contrary, the record does not indi-cate that any of these persons engaged in any Unionactivity that the other approximately 1,200 employeesof the facility engaged in [sic]." The arbitrator alsoobserved that "[a]rbitration is conducted under a verydifferent procedure" from Board procedure and thatan arbitrator may be required "to render an equitablejudgment." And the arbitrator concluded by solicit-ing from the Regional Office "any suggestions con-cerning modification in the language of my AwardsIn its motion, Respondent submits that the arbitra-tor's awards herein meet the standard for deferral asset forth in Spielberg Manufacturing Company, 112NLRB 1080 (1955). Respondent also urges that theBoard consider the arbitrator's December 8 letter as a"clarification" of the awards (assuming any clarifica-tion is necessary), which removes any "ambiguity"therefrom and establishes that the arbitrator passedon the statutory issues and decided such issues ad-versely to each Charging Party.In their respective oppositions to the motion, theGeneral Counsel and counsel for the Charging Partiesurge that: (1) a reading of the awards reveals the arbi-trator's failure to resolve credibility or to make cru-cial findings of fact; (2) the Board should not considerthe December 8 "clarification" of the awards sincesuch clarification is inconsistent with the awards andamounts to a "last ditch" attempt to secure deferralto awards in which the statutory issue was neitherpresented nor decided; and (3) the awards, in anyevent, are repugnant to the Act.After careful consideration of the motion and thedocuments submitted in support thereof, as well asthe briefs filed by the parties, we have decided thatdeferral to the arbitrator's awards is inappropriate inthis case. Hence, we shall deny the instant motion.In so doing, we note at the outset that it appearsthat the arbitrator did not consider that the statutoryissue was before him or that it was of any concern tohim in making his awards. Thus, in both of hisawards, the arbitrator characterizes the issue aswhether "just cause" exists under the contract for thedischarges. Moreover, during an exchange with Re-spondent's counsel at the arbitration hearing, the ar-bitrator remarked that he was "not involved" withmatters concerning the then pending unfair laborpractice charges.2Examination of the awards also reveals that thearbitrator failed to make necessary credibility or fac-tual findings. In lieu of such findings, it appears that2 See, generally. Ad A r, Incorporated. 238 NLRB 1124 (1978); Mar Factord Co., 239 NLRB 804 (1978).the arbitrator decided to issue "compromise" awards.Thus, for example, in neither award does the arbitra-tor specifically determine whether the events that al-legedly prompted Respondent to discharge theCharging Parties in fact took place.3Indeed, at onepoint in the Nelson award the arbitrator observes that"the Arbitrator may put this case in his files under thecaption 'Swiss Cheese.' because it has so many holesin it." In the Jones and Richards award the arbitratorrepeatedly refers to "an alleged incident." In hisawards the arbitrator also complains about the diffi-culty of making "an appropriate evaluation based onthe testimony at hand." And, with a single exception,4the arbitrator declined to make any definitive credi-bility resolutions because, in his view, none of thewitnesses on either side had "clean hands."Nor can we accord any weight to the arbitrator'sDecember 8 "clarification" of his awards. Thus, asnoted previously, the "clarification" was not prepareduntil after the instant complaint issued and it appearsto have as its sole purpose the securing of Board de-ferral to the awards in question. Given these circum-stances, particularly the timing of the purported"clarification," we are constrained to agree with theGeneral Counsel that there is serious doubt whetherthe December 8 letter reflects the arbitrator's fair andimpartial findings or merely his effort to avoid furtherproceedings.5As for the original awards, we have noted previ-ously that the arbitrator tailed to indicate that heviewed the statutory issues as properly before himand that, in any event, he failed to make definitivefindings of fact or resolutions of credibility. Accord-ingly, the arbitrator failed to resolve the statutory is-sues raised by the instant complaint; i.e., whether theCharging Parties engaged in misconduct and if they3 Nelson was allegedly discharged for swinging a baseball bat at an em-ployee crossing a picket line at Respondent's premises. Jones and Richardswere allegedly terminated for threatening a company supervisor withwooden clubs dunng the strike.The arbitrator generally credited the testimony of Respondent's man-ager. Engel, noting, however, that Engel had no direct knowledge. but testi-fied only as to what was told to him by others.See also Douglas Aircraft Company Component of McDonnell DouglasCorporation, 234 NLRB 578 (1978), where the Board, in declining to giveweight to an arbitrator's attempted clarification of a prior award, com-mented that it would not "sanction and defer to such a prejudicial proce-dure."Indeed. assuming, arguendo. that we would consider the December 8 let-ter. that document affords little support for Respondent's motion. Thus, al-though the arbitrator's language is at best garbled. apparently he meant tosay that his conclusion that the discharges were not discnminatorily moti-vated was based on the fact that the grievants did not engage in union orother protected activity not engaged in by other employees who were onstrike and who were not discharged. Not only would such an analysis bewholly inconsistent with settled Board law. Brown & onnallv Inc. 237NLRB 271 (1978). and Self Cycle & Marine Dislributor Co.. Inc., 237 NLRB75 (1978). but it begs the question whether any misconduct was committedand whether misconduct, if it occurred, was sufficiently serious to warranttermination in the context of otherwise protected stnke and picket line ac-tivlty.137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid whether such misconduct, when considered in thecontext of their strike and related protected concertedactivity, was sufficiently serious to warrant discharge.6Inasmuch as the arbitrator failed to pass on the statu-tory issues and, in effect, rendered "compromise"awards, we shall deny the instant motion and remandthis matter to the Regional Director for appropriateaction.7ORDERIt is hereby ordered that Respondent's Motion forSummary Judgment be, and it hereby is, denied.IT IS FURTHER ORDERED that a hearing be held be-fore an administrative law judge to be designated bythe Chief Administrative Law Judge for the purposeof receiving evidence on the issues raised by the alle-gations of the complaint.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to the Re-gional Director for Region 20 for the purpose of ar-ranging such hearing, and that the said Regional Di-rector be, and he hereby is, authorized to issue suchnotice thereof.IT IS FURTHER ORDERED that, upon the conclusionof the hearing, the administrative law judge shall pre-pare and serve on the parties a decision containingfindings of fact, conclusions of law, and recommenda-tions based upon the evidence received and that, fol-lowing service of such decision on the parties, the pro-visions of Section 102.46 of the Board Rules andRegulations, Series 8, as amended, shall be appli-cable.MEMBER PENELLO, dissenting:I would defer to the arbitration awards, grant theMotion for Summary judgment, and dismiss the com-plaint in its entirety. In my opinion, the awards asclarified fully meet the Spielberg criteria for deferral.The majority decline to defer because in their viewthe clarifications cannot be given any weight, the ar-bitrator did not consider the statutory issues, the arbi-trator failed to make necessary credibility and factualfindings, and the awards are "compromise" awards.I It is well settled that in the context of a strike not every improprietycommitted by an employee will deprive the employee of the protective man-tle of the Act. M. P. Industries, Inc., er al., 227 NLRB 1709 (1977); CoronetCasuals, Inc., 207 NLRB 304 (1973). The impropriety has to be "so violentor of such serious character as to render the employee unfit for future ser-vice." N. LR.B. v. Illinois Tool Works, 153 F.2d 811, 815-816 (7th Cir. 1946).See also The Firestone Tire and Rubber Company, 187 NLRB 54, 59 (1970);Terry Coach Industries, Inc., 166 NLRB 560 (1967). enfd. 411 F.2d 612 (9thCir. 1969).I The Board has indicated that it will not defer to a "compromise" awardwhere the relief granted is reinstatement without backpay. Greif Bros. Corpo-ration, 238 NLRB 240 (1978): Cessna Aircraft Co., 220 NLRB 873 (1975).See also Gould Inc., Switchgear Division, 238 NLRB 618 (1978); Alfred MLewis, Inc., 229 NLRB 757 (1977).In my view, the majority misread the arbitrationawards and misapply the Spielberg criteria.The majority impute bad faith to the arbitrator andsuggest that the clarifications were merely the arbitra-tor's effort to avoid further proceedings. However, theonly further proceedings the arbitrator was involvedwith were the clarifications. The clarifications notonly further explained the rationale for the awards,but also significantly modified the awards to deleteimproper restrictions the arbitrator had placed on thegrievants.8So far as I am concerned, the modifica-tions reflect the fair and impartial judgment of thearbitrator and should be considered as part of theoriginal awards. Clarification of arbitration awards isa useful procedure to rectify mistakes and should notbe readily disregarded. See my dissent in Douglas Air-craft Company, supra.Arbitrators of course cannot find unfair labor prac-tices: only the Board has the authority to do so. How-ever, arbitrators can, as herein, find facts sufficient toresolve the unfair labor practice issues. Although thearbitrator did not specifically rule on the underlyingstatutory issues, he was aware of them. At one pointhe found, "His testimony had value in connectionwith the contention the grievants may have been dis-charged for Union activities or for protected activi-ties." It is thus apparent that the arbitrator did con-sider the statutory issues.Although the arbitrator did not spell out in detailhis credibility resolutions and fact findings, it is ap-parent from the discussions, conclusions, and awardson the whole that the arbitrator made determinationssufficient to resolve the questions before him. In oneaward he determined that grievants Jones and Rich-ards had engaged in sufficient violence or threats ofviolence and foolish behavior to warrant discharge.He also found that the supervisor involved in the inci-dent had been provocative and on that mitigating cir-cumstance reinstated the grievants as new hires. Inthe other award the arbitrator found that the testi-mony was self-serving and the case full of holes. Hedid find that there was some evidence that grievantNelson engaged in misconduct, but he also found thatthe victim of Nelson's misconduct should not havebeen present. In any event, the arbitrator found thatthe grievant had not established his case and, becausethe Company's case was not fully established, con-cluded that Nelson should be reinstated withoutbackpay. In my view, the awards make sufficient find-ings and conclusions to resolve the unfair labor prac-tice issues.I The arbitrator originally ordered, inter alia, that the grievants would besubject to dismissal if they talked on the job about the grievances. Theseprovisions of the awards appear repugnant to the Act. However, in clarifica-tions of the awards the arbitrator rescinded these provisions.138 TRIPI.E A MACHINE SHOP, INC.The majority decline to defer because they view theawards as "compromise" awards. I believe that is animproper characterization of the awards. The arbitra-tor found that the grievants had engaged in miscon-duct, but because of various mitigating circumstancesdischarge was too harsh a remedy under the contract.It is true that the awards are not "all or nothing"awards, but show flexibility in their remedies. Flexi-bility, however, is one of the values of arbitration andis not proof of "compromise" awards. The majorityalso seem to find something wrong with the arbitra-tor's statement that he may be required "to render anequitable judgment," as if that were an improperstandard. But looking at the equities of a situation. aswell as the legal niceties. is a standard which shouldbe applied by the Board as well as by arbitrators.In sum, the arbitration proceedings were fair andregular. the parties agreed to be bound, and the re-sults are not clearly repugnant to the purposes andpolicies of the Act. Accordingly, I would defer to theawards of the arbitrator.139